Case 1:20-cv-22615-KMW Document 21 Entered on FLSD Docket 09/08/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT FLORIDA

                              CASE NO. 1:20-cv-22615-WILLIAMS



  MALAUBE, LLC,

         Plaintiff,
   vs.

  GREENWICH INSURANCE COMPANY,

         Defendant.

                                               /

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         Plaintiff, Malaube, LLC, by and through its undersigned counsel, and pursuant to Rule

  41(a)(1)(A)(i), Fed. R. Civ. P., hereby voluntarily dismisses this action without prejudice.


                                               Respectfully submitted,

                                               HERSKOWITZ SHAPIRO
                                               Two Datran Center
                                               9130 S. Dadeland Blvd., Suite 1609
                                               Miami, FL 33156
                                               t: (305) 423-1986; f: (305) 670-3884

                                                   By:   /s/ Lyle E. Shapiro
                                                         LYLE. SHAPIRO
                                                         Florida Bar No: 120324
                                                         lyle@hslawfl.com
                                                         KRYSTINA T. ENDARA
                                                         Florida Bar No.: 1004139
                                                         krystina@hslawl.com


                                              AND




                                                     1
Case 1:20-cv-22615-KMW Document 21 Entered on FLSD Docket 09/08/2020 Page 2 of 2




                                                 GALLUP AUERBACH
                                                 4000 Hollywood Boulevard Presidential
                                                 Circle-Suite 265 South Hollywood,
                                                 Florida 33021
                                                 t: 954-894-3035; f: 954-894-8015

                                                 By:       /s/ Jacob K . Auerbach JACOB
                                                            K. AUERBACH Florida Bar
                                                            No: 084003 jauerbach@gallup-
                                                            law.com

                                                   Counsel for Plaintiff

                                    CERTIFICATE OF SERVICE

         WE HEREBY CERTIFY that on September 8, 2020, we electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record indicated in the attached service list via transmission

  of Notice of Electronic Filing generated by CM/ECF.




                                                               /s/ Lyle E. Shapiro
                                                                   Lyle E. Shapiro




                                                       2
